UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KEBKAB AYALEW,
Petitioner,

v.
                                                                        No. 99-1673
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A74-687-513)

Submitted: November 9, 1999

Decided: December 20, 1999

Before NIEMEYER and LUTTIG, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

Richard S. Fishbein, LAW OFFICE OF DAVID GARFIELD, Wash-
ington, D.C., for Petitioner. David W. Ogden, Acting Assistant Attor-
ney General, Richard M. Evans, Assistant Director, Jeffrey J.
Bernstein, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Kebkab Ayalew seeks a review of the decision of the Board of
Immigration Appeals (Board) denying relief on her application for
asylum and withholding of deportation.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West 1999). The Act defines a refugee as a per-
son unwilling or unable to return to his native country "because of
persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or polit-
ical opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West 1999); M.A. v. INS,
899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The immigration court found Ayalew's evidence regarding her past
persecution and fear of future persecution was not credible. The
immigration court also found that even if she had provided credible
evidence, Ayalew would not qualify for asylum or withholding of
deportation based upon a showing of past persecution or a well-
founded fear of future persecution. The immigration court denied
Ayalew's application for asylum and withholding of deportation but
granted her voluntary departure. The Board affirmed that decision,
upholding the credibility determination.

The Board's determination that Ayalew is not eligible for asylum
must be upheld if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). The decision may be reversed only if
the evidence presented by Ayalew was such that a reasonable fact
finder would have to conclude that the requisite fear of persecution
existed. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Great
weight is accorded to the credibility determinations of the immigra-
tion judge and the Board, provided the determinations are supported
by "specific, cogent reason[s]." Figeroa v. INS, 886 F.2d 76, 78-79
(4th Cir. 1989) (quoting Turcios v. INS, 821 F.2d 1396, 1399 (9th Cir.
1987)). We find that the Board noted sufficient specific and cogent
reasons to uphold the credibility finding of the immigration court.

                    2
That determination is entitled to substantial deference. As a result, we
find that the Board's conclusion that Ayalew failed to present reliable
evidence sufficient to establish eligibility for asylum is supported by
substantial evidence.

Finding no error in the Board's decision, we affirm. We reinstate
the thirty day period for Ayalew's voluntary departure, with the
period beginning to run on the date this court's mandate becomes
effective. See Ramsay v. INS, 14 F.3d 206, 212 (4th Cir. 1994). We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3